DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2-6, 8-11, 13-20 and added new claims 21; therefore only claims 1, 7, 12 and 21 remain for this Office Action.

Allowable Subject Matter
Claims 1, 7, 12 and 21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of the antenna module further comprising the previously claimed subject matter in addition to wherein the first molding layer has a thickness between 100 µm to 170 µm and has a shape, corresponding to a shape of the first conductive elements, of one rectangle or a shape in which two or more rectangles are connected, wherein the first molding layer is provided such that antennas belonging to the array antenna have a specified characteristic, wherein, when viewed from above the second surface of the printed circuit board, the first conductive elements are provided to respectively face the second 2conductive elements, wherein the array antenna is configured to radiate a beam with a direction, which forms a specified angle with an axis passing through a center of the printed circuit board and facing the second surface from the first surface of the printed circuit board, as a main direction, and wherein the beam comprises a main lobe, and wherein the main lobe is approximately 45 degrees with the axis, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 7 is also allowed as being dependent on claim 1.  
In regards to claim 12, the prior art does not disclose of an electronic device comprising: an antenna module included the previously claimed subject matter and additionally including wherein the first molding layer has a thickness between 100 µm to 170 µm and has a shape, corresponding to a shape of the first conductive elements, of one rectangle or a shape in which two or more rectangles are connected, wherein the first molding layer is provided such that antennas belonging to the array antenna have a specified characteristic, wherein, when viewed from above the second surface of the printed circuit board, the first conductive elements are provided to respectively face the second conductive elements, wherein the array antenna is configured to radiate a beam with a direction, which forms a specified angle with an axis passing through a center of the printed circuit board and facing the second surface from the first surface of the printed circuit board, as a main direction, and wherein the beam comprises a main lobe, and wherein the main lobe is approximately 45 degrees with the axis, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 21 is also allowed as being dependent on claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844